DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 09 May 2022.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been allowed.
Information Disclosure Statement
4.  The examiner has considered the information disclosure statement (IDS) filed on 18 April 2022 and 09 May 2022.
Allowable Subject Matter
5.  Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant’s arguments filed on 18 April 2022 have been deemed persuasive.  Specifically, the prior art does not disclose, teach or fairly suggest the limitations of “receiving an authentication request message at a responder channel on a responder node from an initiator channel on an initiator node to establish a secure communication, the receiving at a local key manager (LKM) executing on the responder node”, “checking a proposal list of the authentication request message defining one or more encryption algorithms supported by the initiator channel”, “building an authentication response message based at least in part on a  successful state check, a successful validation, and selecting one of the encryption algorithms from the proposal list” and “sending the authentication response message from the LKM of the responder node to the responder channel of the responder node”, as recited in independent claims 1, 14 and 19.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
6.  The following references have been considered relevant by the examiner:
A.  Kim US 2011/0179278 A1 directed to a portable terminal authenticating another portable terminal [abstract].
B.  Nelson et al US 2018/0234409 A1 directed to identity privacy online or more particularly, to user privacy in a brokered identity federation environment [0002].
C.  Lee et al US 2016/0260087 A1 directed to electronic communication and more particularly, to a system of realizing dual logic channels of secure element and aa method of the same [0002].
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492